Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 7, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  153653                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  AUTO-OWNERS INSURANCE COMPANY,                                                                            Joan L. Larsen,
          Plaintiff/                                                                                                  Justices
          Counterdefendant-Appellant,
  v                                                                 SC: 153653
                                                                    COA: 330686
                                                                    Ingham CC: 13-000722-CK
  CODY WILSON, by his Guardian Ad Litem and
  Next Friend, Philip Wilson, and PHILIP WILSON,
  Individually,
                Defendants/
                Counterplaintiffs-Appellees,
  and
  PROGRESSIVE MICHIGAN INSURANCE
  COMPANY,
           Defendant-Appellee,
  and
  AUTO-OWNERS INSURANCE COMPANY,
          Third-Party Plaintiff-Appellant,
  v
  PROGRESSIVE MICHIGAN INSURANCE
  COMPANY,
           Third-Party Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 22, 2016 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should now be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 7, 2016
           t1130
                                                                               Clerk